Citation Nr: 0315315	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial rating for irritable bowel 
syndrome with psychogenic vomiting, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from May 1989 to April 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  At present, after remand to the RO for 
additional development in December 2001, the case is once 
before the Board for appellate review.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge (VLJ) in September 2001.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Although the evidence documents the irritable bowel 
syndrome with psychogenic vomiting is characterized by 
diarrhea episodes occurring from three times per month to 
once per week, this disability cannot be characterized as 
"more or less constant" as the veteran's abdominal distress 
is resolved after each episode and is controlled with 
Dicyclomine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for irritable bowel syndrome with psychogenic vomiting have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.112, 4.113, 4.114, 
Diagnostic Code 7319 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the September 1998 rating decision, the December 1998 
statement of the case, and the May 2001 and March 2003 
supplemental statements of the case. Specifically, the 
veteran has been informed of the need to present evidence 
showing that his service-connected condition has worsened.  
Additionally, the veteran was scheduled for and underwent a 
VA examination in November 2002.  Furthermore, via November 
2001 and June 2002 correspondence, and in the March 2003 
supplemental statement of the case, the veteran was given 
specific information with respect to the changes in the law 
and VA duties pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records and additional VA medical records 
and examinations have been obtained and associated with the 
claims file.  Furthermore, the appellant was given the 
opportunity to present testimony at a personal hearing before 
the undersigned Veterans Law Judge in September 2001.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West  2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

In this case, in a September 1998 rating decision, the 
veteran was granted service connection and a 10 percent 
rating for irritable bowel syndrome with psychogenic 
vomiting, under Diagnostic Code 7319, effective May 1, 1998, 
the day following his discharge from service.  At present he 
is seeking an increased initial rating for his disability in 
excess of 10 percent.

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings of the digestive system.  66 Fed. Reg. 29,488 (May 
31, 2001) (codified as amended at 38 C.F.R. § 4.114).  Under 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the regulation most favorable to the veteran applies 
unless Congress provides otherwise.  However, because the 
amendment did not change the particular code that is 
applicable to the veteran's claim, which is 7319, the Board 
need not analyze the claim pursuant to the revised portions 
of the regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. 
§ 4.113 (2002).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2002).

Under Diagnostic Code 7319, a noncompensable evaluation is 
assigned for mild irritable colon syndrome with disturbance 
of bowel function and occasional episodes of abdominal 
distress.  A 10 percent evaluation is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  And, a 30 percent 
evaluation, the highest available under this code, is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114 
Diagnostic Code 7319 (2002).

In this case, the service medical records includes a February 
1998 report of medical history showing the veteran was 
diagnosed with irritable bowel syndrome.  The report also 
notes the veteran was treated at the Buffalo VA Medical 
Center for this disorder from 1996 to 1997, that he 
complained of gassiness and was taking Dicyclomine with 
results, and that his disability was not considered 
disabling.

A July 1998 VA general examination report reflects the 
veteran complained of occasional pain in the region of the 
groin and gave a history of irritable bowel syndrome.  He 
also complained of diarrhea when he was under stressful 
conditions or when he was anxious.  He reported he developed 
watery stools on average about 10 to 12 times per day with no 
mucus or blood, and also developed vomiting.  At this time, 
the veteran was taking Dicyclomine and complained of crampy 
abdominal pain relieved by the bowel movement when he had 
diarrhea.  He further reported a history of constipation.  
However, the veteran was found to be well nourished, weighing 
184 pounds at this time, in comparison to 163 pounds during 
the prior year.  The veteran's diagnoses included irritable 
bowel syndrome with psychogenic vomiting.

Medical records from the Buffalo VA Medical Center (VAMC) 
dated from 1996 to 1998 describe the treatment the veteran 
received for various health problems.  Specifically, March 
1997 notations reflect diagnoses of anxiety and psychogenic 
vomiting secondary to job related stress, and November 1997 
notations show a diagnosis of adjustment disorder due to 
irritable bowel syndrome.

A July 2000 VA digestive examination report shows the veteran 
was on Dicyclomine, 10 mg., three times per day.  His 
symptoms at this time included occasional diarrhea and 
vomiting with no blood in his stool, occasional colicky 
abdomen, and increased flatulence.  He denied a history of 
anemia, hernia or malignant disease.  As well, a complete 
blood count (CBC) and lower gastrointestinal series were 
ordered which yielded no evidence of anemia.  The veteran's 
diagnosis was irritable bowel syndrome with cyclic vomiting.

An August 2000 Barium enema report shows no evidence of 
diverticular or annular constriction lesion, with no other 
significant findings on the post-void examination.  The 
veteran was found to have a normal single contrast barium 
enema.

Medical records from the Brecksville VA Medical Center (VAMC) 
dated from 1999 to 2002 include December 1999 notations 
showing a history of irritable bowel syndrome.  October 2000 
notations indicate the veteran was 30 years old with 
irritable bowel syndrome causing him to miss work at times 
due to diarrhea which occurred 3 to 4 times per month.  He 
also had nausea, but no vomiting, bloody stools or abdominal 
pain.  And, January 2001 notations reflect complaints of 
diarrhea with no bloody stool about three times per month 
which affects his work schedule.  However, the veteran did 
not present evidence of loss of weight, but rather of gain, 
and of liquid stool about 2 to 5 times a day with cramps.  
His episodes reportedly occurred about three times per month 
and lasted about a day.

The veteran's last VA examination was performed in November 
2002.  At this time, the veteran had a history of irritable 
bowel and had frequent episodes of recurrent nausea, vomiting 
and loose bowel movements until the present time.  The 
veteran was employed at this time at the post office as a 
mechanic, and indicated he had not missed work for 90 days 
due to his disability.  The objective evidence shows the 
veteran is 6 feet and 2 inches tall, weighs 205 pounds and 
had body mass index (BMI) of 27.  At this time, he did not 
present signs of dehydration or anemia.  His pupils reacted 
equal to light and accommodation, his stomach was soft and 
nontender with no guarding or tenderness to deep palpation, 
his bowel sounds were normoactive, and his muscle strength 
was full.  The veteran was alert and cooperative.  It was the 
examiner's conclusion that the veteran had occasional bouts 
of irritable bowel syndrome with diarrhea and queasy feelings 
which were alleviated with Dicyclomine 10 mg., 2 tablets per 
day.  His episodes or incidents were about once a week, and 
usually stress related.

Lastly, during the September 2001 travel Board hearing, the 
veteran testified that he had loose stools on a regular 
basis, but that he did not have constipation.  He also 
indicated that he felt nauseous.  At the time of the hearing, 
the veteran reported being employed and that his disability 
sometimes interfered with his employment, but that he had 
never been hospitalized for his disability.

Applying the criteria of Diagnostic Code 7319 to the facts of 
this case, the Board finds that, by the veteran's own report, 
his irritable bowel syndrome is intermittent in nature and is 
accompanied by intestinal gas and cramps.  However, the 
preponderance of the evidence does not show that the 
veteran's disability is characterized by more or less 
constant abdominal distress, as required for a 30 percent 
rating under Diagnostic Code 7319.  Specifically, although 
the veteran's disability is reportedly characterized by 
diarrhea with some nausea/vomiting but no blood in his stool, 
his episodes occur from about three times per month to once a 
week, and are usually stress related.  

Additionally, the Board notes that the evidence does not show 
the veteran has suffered a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individual's baseline weight sustained per three months or 
longer, per 38 C.F.R. § 4.112.  Furthermore, as of his last 
VA examination in November 2002, the veteran is employed with 
the U.S. Postal Service as a mechanic and had not missed work 
for 90 consecutive days.  At this time, he was found to weigh 
205 pounds with a body mass index of 27.  As well, the 
veteran's symptoms have been medically characterized as 
occasional bouts of irritable bowel syndrome with diarrhea 
and queasy feelings which were alleviated with Dicyclomine 10 
mg., 2 tablets per day.  

In sum, although the medical evidence documents complaints of 
diarrhea episodes occurring from three times per month to 
once per week, the veteran's irritable bowel syndrome cannot 
be characterized as "more or less constant" as it appears 
that the veteran's abdominal distress is resolved after each 
episode and is controlled with Dicyclomine.  Therefore, as 
the evidence fails to show that the veteran experiences more 
or less constant abdominal distress, an evaluation in excess 
of 10 percent under Diagnostic Code 7319 is not warranted at 
any time since the initial grant of service connection.  The 
initial rating assigned for the veteran's irritable bowel 
syndrome with psychogenic vomiting is appropriate, and thus, 
the criteria for an initial rating in excess of 10 percent 
have not been met for any period during the pendency of the 
appeal.  

The preponderance of the evidence is against the veteran's 
claim, and the claim is denied.  Under these circumstances, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the evidence does not show that the above addressed 
service-connected disability causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The initial rating assigned for the veteran's irritable bowel 
syndrome with psychogenic vomiting is appropriate, and 
entitlement to an initial disability evaluation in excess of 
10 percent is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

